DETAILED ACTION
In response to communication filed on 12/1/2020.
Claims 1-3,5-8,13,14,17-20,23-26,28 and 42 are pending.
Claims 1-3,5-8,13,14,17-20,23-26,28 and 42 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 12/1/2020. Claims 1,3,5-8,14,17-20,23-26, and 28 were amended, claims 4 and 41 were canceled, claim 42 was added and claims 1-3,5-8,13,14,17-20,23-26,28 and 42 remain pending.

Amendment to claim 20 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Amendment to claim 24 in response to objection under informalities has been considered. The amendment to the claims obviates previously raised objection, as such this objection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 28, the limitation “wherein, at least one of the signal type or the channel type is at a same priority class or different priority class” is indefinite because the claim is unclear to what the priority class is being in comparison to with regards to the signal type or the channel type priority since only one type is required for the claim language.  For the purposes of examination, the limitation will be interpreted as a signal type that has a higher priority (i.e. different priority class).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,2,5-8,13,17-20, and 28 are rejected under 35 U.S.C. 103 as being unpatenable over Kim et al. (US Pub. 2019/0053274)(K1 hereafter) in view of Yerramalli et al. (US Pub. 2016/0309354)(Y1 hereafter).

Regarding claim 1, K1 teaches a channel access method (i.e. channel access procedure (CAP))[paragraph 0126], comprising: 

performing channel access of the unlicensed carrier according to a clear channel assessment (CCA) parameter (i.e. Listen Before Talk (LBT) parameter)[paragraph 0140], the CCA parameter matches the determined priority class (LBT parameters are determined according to channel access priority class)[paragraph 0140] and is used for performing a CCA detection before access to the unlicensed carrier (random backoff is performed by using LBT, and a channel can be accessed during a transmission time only after backoff is completed)[paragraph 0140].  
However K1 fails to disclose that the priority class comprises a priority class of a signal type and the signal type is at a different priority class.  
	Y1 discloses that a discovery reference signal and other similar mechanisms such as a SRS can have a higher priority (i.e. different priority class) and be assigned different CCA parameters accordingly [paragraph 0096]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate higher priorities to particular transmissions such as a DRS or SRS as taught by Y1.  One would be motivated to do so to provide a means of reducing delay with CCA [refer Y1; paragraph 0011].

Regarding claim 2, K1 teaches the determining a priority class in use of an unlicensed carrier comprises: when one priority class in use of the unlicensed carrier is provided [paragraph 0140], determining the one priority class as the priority class [paragraph 0142].  

Regarding claim 5, K1 fails to disclose that the signal type comprises at least one of: a sounding reference signal (SRS), and a distributed resource signal (DRS).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate higher priorities to particular transmissions such as a DRS or SRS as taught by Y1.  One would be motivated to do so to provide a means of reducing delay with CCA [refer Y1; paragraph 0011].

Regarding claim 6, K1 teaches the determining a priority class in use of an unlicensed carrier comprises at least one of: determining the priority class in a predefined manner (channel access priority classes are defined based upon variety of factors)[paragraph 0140].  

Regarding claim 7, K1 teaches the CCA parameter comprises at least one of: a listen-before-talk (LBT) mechanism (i.e. procedure)[paragraph 0047].  

Regarding claim 8, K1 teaches the LBT mechanism comprises: an LBT Cat4 (i.e. category 4-based LBT)[paragraph 0145].  
  
Regarding claim 13, K1 teaches a relationship between the priority class and the CCA parameter comprises one of following relationships: the lower the priority class, the larger a maximum contention window and the lower the priority class, the larger a minimum contention window [paragraph 0140][refer Table 2; Channel Access Priority Class 1-4 (i.e. high to low)].


performing the CCA detection before a position (i.e. subframe) determined according to a predetermined timing relationship (i.e. predetermined timing before and after subframe boundary)[paragraph 0154]; and 
when the CCA detection succeeds, transmitting at least one of uplink data to the base station (when LBT is performed, transmission occurs when successful)[paragraph 0154].  

Regarding claim 18, K1 teaches after the receiving uplink grant information transmitted from a base station (an eNB transmits an uplink grant for transmission)[paragraph 0145], further comprising at least one of: transmitting a first indication information (i.e. transmission) at a second predetermined position (i.e. subframe) after succeeding in contention for a use right of the unlicensed carrier (i.e. LAA system) through the CCA detection [paragraph 0154]; 
the first indication information is used for indicating that a UE has received the uplink grant information transmitted from the base station (UL transmission occurs in response to UL grant)[paragraph 0147].  

Regarding claim 19, K1 teaches after the performing the CCA detection before a position (i.e. subframe) determined according to a predetermined timing relationship (i.e. predetermined timing before and after subframe boundary)[paragraph 0154], the method further comprises at least one of: 
transmitting a second indication information (i.e. transmission) at a fourth predetermined position (i.e. subframe) after succeeding in contention for the use right of the unlicensed carrier (i.e. LAA system) through the CCA detection [paragraph 0154]; 


Regarding claim 20, K1 teaches at least one of the first predetermined position, the second predetermined position, the third predetermined position and the fourth predetermined position is obtained using at least one of: configuration with common DCI signaling (DCI transports UL resource assignment information)[paragraph 0078].  
  
Regarding claim 28, K1 teaches a channel access apparatus (i.e. channel access procedure (CAP) performed by base station)[paragraph 0126], comprising: 
a processor [refer Fig. 17; 140]; and 
a memory [refer Fig. 17; 150] for storing instructions executable by the processor [paragraph 0266], the processor is configured to:  
determine a priority class in use of an unlicensed carrier (a channel access priority class are defined and determined in the LAA system (i.e. unlicensed carrier))[paragraph 0140]; and 
perform channel access of the unlicensed carrier according to a clear channel assessment (CCA) parameter (i.e. Listen Before Talk (LBT) parameter)[paragraph 0140], the CCA parameter matches the determined priority class (LBT parameters are determined according to channel access priority class)[paragraph 0140] and is used for performing a CCA detection before access to the unlicensed carrier (random backoff is performed by using LBT, and a channel can be accessed during a transmission time only after backoff is completed)[paragraph 0140].  

	Y1 discloses that a discovery reference signal and other similar mechanisms such as a SRS can have a higher priority (i.e. different priority class) and be assigned different CCA parameters accordingly [paragraph 0096]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate higher priorities to particular transmissions such as a DRS or SRS as taught by Y1.  One would be motivated to do so to provide a means of reducing delay with CCA [refer Y1; paragraph 0011].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Y1, as applied to claim 1, in further view of Zhang et al. (US Pub 2016/0330641)(Z1 hereafter).

Regarding claim 3, K1 fails to disclose when at least two priority classes in use of the unlicensed carrier are provided, selecting, according to a predetermined principle, one priority class from the at least two priority classes as the priority class, the predetermined principle comprises at least one of: selecting a lower priority class from the at least two priority classes as the priority class; selecting a higher priority class from the at least two priority classes as the priority class; selecting a priority class determined by a user equipment (UE) from the at least two priority classes as the priority class; selecting a priority class determined by a base station from the at least two priority classes as the priority class; and selecting a priority class according to a predetermined adaptive selection rule from the at least two priority classes as the priority class.  
	Z1 discloses that an unlicensed frequency band can be used by multiple radio access technologies with different priorities (i.e. at least two priority classes in use of the unlicensed carrier), in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate giving priority amongst multiple priority access technologies on an unlicensed frequency band as taught by Z1.  One would be motivated to do so to provide access to the unlicensed band when multiple radio access technologies can occupy and use it [refer Z1; paragraph 0164].

Claims 14,23,24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Y1, as applied to claim 1, in further view of Kim et al. (US Pub. 2016/0095114)(K2 hereafter).

Regarding claim 14, K1 doesn’t explicitly disclose before the performing channel access of the unlicensed carrier, the method further comprises: obtaining at least one of a subframe position and a reserved symbol index for performing the CCA detection, the obtaining at least one of a subframe position and a reserved symbol index for performing the CCA detection comprises at least one of: obtaining at least one of the subframe position and the reserved symbol index for performing the CCA detection in a predefined manner.
	K2 discloses that a base station can be defined (i.e. predefined) to perform the start and end of CCA by reflecting characteristics of the LTE consisting of the subframe (i.e. subframe position) and the OFDM symbol unit (i.e. reserved symbol index)[paragraph 0273].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate identification of the start and end of CCA procedures consisting of the subframe and symbol unit as taught by K2.  One would be motivated to do so to provide efficient operations of receiving data by recognizing data transmission timing [refer K2; paragraph 0273].

Regarding claim 23, K1 doesn’t explicitly disclose the CCA starting point comprises one of: a time point which is a length of the CCA duration before a slot boundary at which the PUSCH transmission starts,
or a starting point of a region in which the CCA detection is performed, any time or a specific time point of the region in which the CCA is performed, or a time point which is a length of Gap after the symbol boundary/slot boundary/subframe boundary.  
	K2 discloses that a base station can be defined (i.e. predefined) to perform the start and end of CCA by reflecting characteristics of the LTE consisting of the subframe (i.e. subframe position) and the OFDM symbol unit (i.e. reserved symbol index)[paragraph 0273].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate identification of the start and end of CCA procedures consisting of the subframe and symbol unit as taught by K2.  One would be motivated to do so to provide efficient operations of receiving data by recognizing data transmission timing [refer K2; paragraph 0273].

Regarding claims 24 and 41, K1 doesn’t explicitly disclose the CCA starting point is determined in one manner of a group consisting of: the base station and the UE achieve an agreement on the CCA starting point in advance.
K2 discloses that a base station can be defined (i.e. predefined) to perform the start and end of CCA by reflecting characteristics of the LTE consisting of the subframe (i.e. subframe position), the base station notifies the terminal of the data transmission timing to allow the terminal to perform operation for receiving data (i.e. achieve an agreement in advance)[paragraph 0273].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate identification of the start and end of .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Y1, as applied to claim 1, in further view of Yang et al. (US Pub. 2017/0237592)(Y2 hereafter).

Regarding claim 25, K1 doesn’t explicitly disclose a CCA position and a number of symbols occupied by the CCA detection are determined in at least one manner: a base station indicates at least one of an uplink subframe, a corresponding vacant symbol in the subframe, and a number of vacant symbols.  
Y2 discloses that a when signaling from an eNB, a UE scheduled to transmit in subframe n+1 knows the CCA opportunities, which is an empty (i.e. vacant) symbol according to a last OFDM symbol in subframe n [paragraph 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the scheduling of transmissions using CCA opportunities indicated by empty symbols as taught by Y2.  One would be motivated to do so to provide a means of identifying CCA opportunities for uplink scheduling [refer Y2; paragraph 0041].

Regarding claim 26, K1 doesn’t explicitly disclose at least one of the number of symbols and the CCA position specific for the CCA detection in each uplink subframe is set to vacant in one manner of a group consisting of: a first symbol of each uplink subframe is set to vacant or a last symbol of each uplink subframe is set to vacant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the scheduling of transmissions using CCA opportunities indicated by empty symbols as taught by Y2.  One would be motivated to do so to provide a means of identifying CCA opportunities for uplink scheduling [refer Y2; paragraph 0041].

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Y1, as applied to claim 1, in further view of Yerramalli et al. (US Pub. 2017/0280476)(Y3 hereafter).

Regarding claim 42, K1 fails to disclose the CCA parameter comprises a CCA duration, the CCA duration comprises at least 25 µs.
Y3 discloses that LBT parameters can indicate whether to perform a shortened LBT procedure (i.e. duration), such as a 25 µs LBT procedure [paragraph 0101].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for LBT parameters [refer K1; paragraph 0140] to incorporate parameters for LBT that would indicate the use of a specific LBT procedure length as taught by Y2.  One would be motivated to do so to provide the use of a known technique for use in LBT parameters that would yield predictable results.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 


	In response to the above-mentioned argument, examiner respectively disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner has already noted that the teachings of Kim et al. (US Pub. 2019/0053274)(K1 hereafter) did not disclose the claimed subject matter and relied upon the teachings of Yerramalli et al. (US Pub. 2016/0309354)(Y1 hereafter) accordingly to meet this deficiency.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., does not involve the backoff mechanism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, K1 is directed towards LBT based signal transmissions [refer K1; abstract], which serves the same purpose as other carrier sensing procedures .
	Given the broadest reasonable interpretation of the claim language, to have a priority class of a service type, signal type or channel type, in which at least one of the signal type or channel type is at a same priority class or different priority classes can be reasonably seen with regards to the teachings of Y1, since Y1 provides support for a higher priority set to a particular signal, such as discovery reference signal, SRS, and the like and has CCA parameters assigned accordingly.

Regarding claims 1 and 28, applicant argues that the applied reference does not teach newly added claim limitation, namely, “wherein the CCA parameter comprises at least one of: a CCA starting point, CCA duration, transmission duration, a number of LBT symbols, a transport block (TB) size, or a number of times of retransmission of a hybrid automatic repeat request (HARQ).” 
	In response to the above-mentioned argument, examiner respectively disagrees and directs the applicant to the new grounds of rejection in view of the amendments to the claims not previously required due to the nature of the or statement language in the subject matter previously present in claim 7.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As noted in the above rejection of claim 42, K1 failed to disclose the CCA parameter comprises a CCA duration, the CCA duration comprises at least 25 µs.

Accordingly, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for LBT parameters [refer K1; paragraph 0140] to incorporate parameters for LBT that would indicate the use of a specific LBT procedure length as taught by Y2.  One would be motivated to do so to provide the use of a known technique for use in LBT parameters that would yield predictable results.
It is noted that due to the claim amendments having an or statement between wherein statements, the language of “wherein the CCA parameter comprises at least one of: a CCA starting point, CCA duration, transmission duration, a number of LBT symbols, a transport block (TB) size, or a number of times of retransmission of a hybrid automatic repeat request (HARQ)” is broadly not required to be addressed in claims 1 and 28 due the or statement only requiring one or more of the limitations accordingly.  However, because claim 42 requires this limitation, it is has been addressed accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/JAMAL JAVAID/Primary Examiner, Art Unit 2412